Case: 12-12890   Date Filed: 11/09/2012   Page: 1 of 2

                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-12890
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:99-cr-00029-MP-AK-2


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


KIER ELGIN RILEY,

                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                            (November 9, 2012)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-12890     Date Filed: 11/09/2012   Page: 2 of 2

      Kier Elgin Riley appeals pro se the sua sponte decision of the district court

to deny him a sentence reduction. 18 U.S.C. § 3582(c). The district court

determined that Riley was not entitled to a reduction of his sentence under

Amendment 750 of the Sentencing Guidelines. We affirm.

      The district court did not err. Amendment 750 did not alter Riley’s

sentencing range. Riley was responsible for distributing 34.17 kilograms of crack

cocaine and was ineligible for a sentence reduction. United States Sentencing

Guidelines Manual § 2D1.1(c)(1). Riley argues that the district court should have

considered the sentencing factors, 18 U.S.C. § 3553(a), but a district court applies

the sentencing factors only when it has the authority to reduce a sentence and

decides to grant a reduction.

      We AFFIRM the sua sponte decision of the district court to deny Riley a

reduction of his sentence.




                                          2